DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17/366,658 filed on July 2nd 2021 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 07/02/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kondo (US Pub. Nº 2017/0020034).

9.	Regarding independent claim 1: Kondo disclosed a motor driving device, comprising: 
 	a first substrate ([0014], lines 3-4; also see Fig. 2, reference 4) connected to a motor ([0013], line 4; also see Fig. 1, reference 30) via a first wiring (not shown); 
 	a motor drive circuit on the first substrate ([0014], lines 3-4; the actual circuit on the circuit board 4); 
 	a first temperature sensor on the first substrate, the first temperature sensor being positioned to detect a first temperature of the motor drive circuit ([0014], line 4; also see Fig. 2, reference 6); 
 	a second temperature sensor positioned to detect a second temperature of an ambient environment of the motor ([0014], line 3; also see Fig. 2, reference 7); and 
 	a controller configured to control the motor drive circuit based on the first temperature detected by the first temperature sensor and the second temperature detected by the second temperature sensor ([0023], lines 6-9 and [0030], lines 2-5).

10.	Regarding claim 2: Kondo disclosed the motor driving device according to claim 1, wherein the second temperature sensor is spaced away from the motor drive circuit (Fig. 2 shows the second temperature sensor 7 spaced away from the control circuit 11 (on a separate board 5)).

11.	Regarding claim 3: Kondo disclosed the motor driving device according to claim 1, further comprising: a second substrate ([0014], line 2; also see Fig. 2, reference 5) connected to the first substrate via a second wiring (not shown), the second substrate including the second temperature sensor (see Fig. 2, the temperature sensor 7 is provided on the substrate 5).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US Pub. Nº 2017/0020034), in view of Shirotori et al. (US Pub. Nº 2003/0142346).

15.	Regarding claim 4: Kondo disclosed the motor driving device according to claim 1.
 	Kondo is silent about wherein the controller is further configured to: set a first threshold value based on the second temperature; and 25(PATENT)Atty. Dkt. No.: TAI/3298USstop driving of the motor when the first temperature reaches or exceeds the first threshold value.
 	Shirotori et al. disclosed a driving unit comprising a temperature sensor for detecting a temperature of a drive circuit of the driving unit, and a controller configured to stop driving of the driving unit when the temperature of the drive circuit reaches or exceeds a threshold value that is set to a temperature lower than an unsafe threshold temperature of the drive circuit ([0007], lines 1-6; also see Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shirotori et al. with those of Kondo by shutting down the driving unit when a temperature of the drive circuit reaches a threshold which is set based on an ambient temperature around the drive circuit in order to prevent damage to the drive circuit as disclosed by Shirotori et al. in paragraph [0008] (since the ambient temperature always lags behind the actual temperature of the source of the heat).

16.	Regarding claim 5: The combination of Kondo and Shirotori disclosed the motor driving device according to claim 4, wherein the controller selects the first threshold value based on a threshold table that stores different threshold values for different temperature ranges (Kondo [0026], lines 11-14).

17.	Regarding claim 6: The combination of Kondo and Shirotori disclosed the motor driving device according to claim 5, wherein the controller selects the first threshold value from the threshold table based on an initial second temperature (Kondo [0026], lines 11-14).

18.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US Pub. Nº 2017/0020034), in view of Shirotori et al. (US Pub. Nº 2003/0142346).

19.	Regarding independent claim 7: Kondo disclosed a motor control device, comprising: 
 	a first substrate ([0014], lines 3-4; also see Fig. 2, reference 4) connected to a motor ([0013], line 4; also see Fig. 1, reference 30) via a first wiring (not shown); 
 	a second substrate separated from the first substrate ([0014], line 2; also see Fig. 2, reference 5) and connected to the first substrate via a second wiring (not shown): 
 	a motor drive circuit on the first substrate ([0014], lines 3-4; the actual circuit on the circuit board 4); 
 	a first temperature sensor on the first substrate, the first temperature sensor being positioned to detect a first temperature of the motor drive circuit ([0014], line 4; also see Fig. 2, reference 6); 
 	a second temperature sensor on the second substrate, the second temperature sensor being positioned to detect a second temperature of an ambient environment of the motor ([0014], line 3; also see Fig. 2, reference 7).
 	Kondo is silent about a controller configured to control the motor drive circuit such that driving of the motor is stopped when the first temperature reaches or exceeds a first threshold temperature, the first threshold temperature being set based on the second temperature.
 	Shirotori et al. disclosed a driving unit comprising a temperature sensor for detecting a temperature of a drive circuit of the driving unit, and a controller configured to stop driving of the driving unit when the temperature of the drive circuit reaches or exceeds a threshold value that is set to a temperature lower than an unsafe threshold temperature of the drive circuit ([0007], lines 1-6; also see Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shirotori et al. with those of Kondo by shutting down the driving unit when a temperature of the drive circuit reaches a threshold which is set based on an ambient temperature around the drive circuit in order to prevent damage to the drive circuit as disclosed by Shirotori et al. in paragraph [0008] (since the ambient temperature always lags behind the actual temperature of the source of the heat).

20.	Regarding claim 8: The combination of Kondo and Shirotori disclosed the motor control device according to claim 7, wherein the controller is further configured to select the first threshold temperature from a threshold table that stores different threshold values for different temperature ranges (Kondo [0026], lines 11-14).

21.	Regarding claim 9: The combination of Kondo and Shirotori disclosed the motor control device according to claim 8, wherein the controller selects the first threshold temperature from the threshold table based on an initial second temperature (Kondo [0026], lines 11-14).

22.	Claims 10-12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US Pub. Nº 2017/0020034), in view of Miura et al. (US Pub. Nº 2007/0024692).

23.	Regarding independent claim 10: Kondo disclosed a driving device comprising 
 	a first substrate ([0014], lines 3-4; also see Fig. 2, reference 4) connected to the motor ([0013], line 4; also see Fig. 1, reference 30) via a first wiring (not shown); 
 	a motor drive circuit on the first substrate ([0014], lines 3-4; the actual circuit on the circuit board 4); 
 	a first temperature sensor on the first substrate, the first temperature sensor being positioned to detect a first temperature of the motor drive circuit ([0014], line 4; also see Fig. 2, reference 6); 
 	a second temperature sensor, the second temperature sensor being configured to detect a second temperature of an ambient environment where the motor is being used ([0014], line 3; also see Fig. 2, reference 7); and 
 	a motor controller configured to control the motor drive circuit based on the first temperature detected by the first temperature sensor and the second temperature detected by the second temperature sensor ([0023], lines 6-9 and [0030], lines 2-5).
 	Kondo is silent about a thermal printer, comprising: a motor configured to convey a sheet for printing; and a thermal head configured to perform printing on the sheet.
Miura et al. disclosed a thermal printer ([0021], line 1; also see Fig. 1), comprising: 
 	a motor configured to convey a sheet for printing ([0004], lines 1-2); 
 	a thermal head configured to perform printing on the sheet ([0004], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miura et al. with those of Kondo by incorporating the controller of Kondo into the thermal printer of Miura et al. in order to prevent failure of electronic components as disclosed by Kondo in paragraph [0030].

24.	Regarding claim 11: The combination of Kondo and Miura et al. disclosed the thermal printer according to claim 10, further27(PATENT) Atty. Dkt. No.: TAI/3298UScomprising: a housing covering the motor, the thermal head, the first substrate, and the motor controller (Miura et al. [0053], lines 1-2; also see Fig. 2, reference 1), wherein the second temperature sensor is spaced away from the motor drive circuit within the housing (Kondo Fig. 2 shows the second temperature sensor 7 spaced away from the drive circuit 4).

25.	Regarding claim 12: The combination of Kondo and Miura et al. disclosed the thermal printer according to claim 10, further comprising: a second substrate ([0014], line 2; also see Fig. 2, reference 5) connected to the first substrate via a second wiring (not shown), wherein the second temperature sensor is on the second substrate (see Fig. 2, the temperature sensor 7 is provided on the substrate 5).

26.	Regarding claim 16: The combination of Kondo and Miura et al. disclosed the thermal printer according to claim 10, further comprising a thermal head controller configured to control a thermal head drive circuit based on the second temperature detected by the second temperature sensor (Miura et al. [0065], lines 1-2; also see Fig. 6).

27.	Regarding claim 17: The combination of Kondo and Miura et al. disclosed the thermal printer according to claim 16, wherein the thermal head drive circuit is on the first substrate (See the rejection of claim 1).

28.	Regarding claim 20: The combination of Kondo and Miura et al. disclosed the thermal printer according to claim 10, wherein the motor controller sets the first threshold before the printing on the sheet based on received print data begins (Kondo [0026], lines 11-14).

29.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US Pub. Nº 2017/0020034), in view of Miura et al. (US Pub. Nº 2007/0024692) as applied to claims 10-12 above and further in view of Shirotori et al. (US Pub. Nº 2003/0142346).

30.	Regarding claim 13: The combination of Kondo and Miura et al. disclosed the thermal printer according to claim 10.
 	The combination of Kondo and Miura et al. is silent about wherein the motor controller is further configured to: set a first threshold value for the detected first temperature based on the detected second temperature; and stop driving of the motor when the detected first temperature reaches or exceeds the first threshold value.
 	Shirotori et al. disclosed a driving unit comprising a temperature sensor for detecting a temperature of a drive circuit of the driving unit, and a controller configured to stop driving of the driving unit when the temperature of the drive circuit reaches or exceeds a threshold value that is set to a temperature lower than an unsafe threshold temperature of the drive circuit ([0007], lines 1-6; also see Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shirotori et al. with those of the combination of Kondo and Miura et al. by shutting down the driving unit when a temperature of the drive circuit reaches a threshold which is set based on an ambient temperature around the drive circuit in order to prevent damage to the drive circuit as disclosed by Shirotori et al. in paragraph [0008] (since the ambient temperature always lags behind the actual temperature of the source of the heat).

31.	Regarding claim 14: The combination of Kondo, Miura et al. and Shirotori et al. disclosed the thermal printer according to claim 13, wherein the motor controller selects the first threshold value based on a threshold table that stores different threshold values for different temperature ranges (Kondo [0026], lines 11-14).

32.	Regarding claim 15: The combination of Kondo, Miura et al. and Shirotori et al. disclosed the thermal printer according to claim 14, wherein the controller selects the first threshold value from the threshold table based on an initial second temperature (Kondo [0026], lines 11-14).

Allowable Subject Matter
33.	Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
35.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
36.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
37.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853